Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00369-CV

         IN THE INTEREST OF L.L.B., J.A.B., J.A.B., A.J.B., and B.B.L., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01007
                      Honorable Linda A. Rodriguez, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to this appeal
because they qualify as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED February 16, 2022.


                                               _____________________________
                                               Beth Watkins, Justice